                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

AARON WINSTON,                                      *

        Plaintiff,                                  *

v.                                                  *   Case No. 1:19-cv-00026-GJH

OFFICER ALEX HAZIMINAS #J-603, et al.,              *

                                                    *
        Defendants.
                                                    *

*       *        *         *       *    *      *    *      *     *      *      *     *      *

             ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT

        Defendant Officer Alex Haziminas, by his undersigned attorneys, and pursuant to

Rule 8 of the Federal Rules of Civil Procedure, answers Plaintiff's First Amended

Complaint and Request for Jury Trial ("Complaint") and states:

                                            JURISDICTION

        1.       Officer Haziminas is without sufficient information to admit or deny the

allegations in paragraph 1 and, therefore, denies same.

        2.       Responding to paragraph 2, Officer Haziminas admits only that, at all times

relevant to the allegations in the Complaint, he was a Baltimore City Police Officer and

working in Baltimore City. The remainder of paragraph 2 seeks a legal conclusion to

which no response is necessary from Officer Haziminas.

        3.       Officer Haziminas is without sufficient information to admit or deny the

allegations in paragraph 3 and, therefore, denies same.




18194/16/02915824.DOCXv1
        4.       Paragraph 4 contains a legal conclusion to which no response is necessary

from Officer Haziminas. To the extent that a response to this paragraph is necessary,

Officer Haziminas does not currently contest whether this matter was filed in compliance

with the Local Government Tort Claims Act, but reserves the right to do so and the right

to amend this answer during the course of discovery.

                                 STATEMENT OF FACTS

        5.       Officer Haziminas admits only that on February 21, 2016, Plaintiff was at

the Mosaic Nightclub and Lounge located in Power Plant Live at 4 Market Place,

Baltimore, Maryland 21202. Officer Haziminas is without sufficient information to

admit or deny the remaining allegations in paragraph 5 and, therefore, denies them.

        6.       Officer Haziminas is without sufficient information to admit the allegations

in paragraph 6 and, therefore, denies them.

        7.       Officer Haziminas is without sufficient information to admit the allegations

in paragraph 7 and, therefore, denies them.

        8.       Officer Haziminas denies the allegations in paragraph 8.

        9.       Officer Haziminas denies the allegations in sentence 1 of paragraph 9.

Officer Haziminas admits that when Plaintiff was on the ground, he used an arrest

technique and handcuffed Plaintiff. Officer Haziminas denies the remaining allegations

in paragraph 9.

        10.      Officer Haziminas denies the allegations against him in paragraph 10. The

remaining allegations in this paragraph are not directed to Officer Haziminas and,

therefore, no response is necessary from Officer Haziminas.

18194/16/02915824.DOCXv1                       2
        11.      Officer Haziminas denies the allegations in paragraph 11.

        12.      Responding to paragraph 12, Officer Haziminas denies that "Plaintiff

immediately complained to [Officer] Haziminas about the extreme pain, but [Officer]

Haziminas ignored his complaints[.]" Officer Haziminas admits that Plaintiff was taken

from the Mosaic to the Central District police station. Officer Haziminas denies that

"Plaintiff continued to complain to any and everyone who would listen because he was

writhing in pain[.]" Officer Haziminas admits that when Plaintiff complained of pain in

his arm, Officer Haziminas immediately called for a medic. Officer Haziminas is without

sufficient information at this time to admit the remaining allegations in paragraph 12 and,

therefore, denies same.

        13.      Responding to paragraph 13, Officer Haziminas admits that he rode in the

ambulance with Plaintiff. Officer Haziminas denies the remaining allegations in this

paragraph.

        14.      Officer Haziminas denies the allegations in paragraph 14.

        15.      Responding to paragraph 15, Officer Haziminas admits that Plaintiff was

charged with two counts of second degree assault, obstructing & hindering, disorderly

conduct, two counts of resisting arrest, and failure to obey. Officer Haziminas denies the

remaining allegations in this paragraph.

        16.      Officer Haziminas admits that Plaintiff was charged with the offenses listed

in paragraph 16 and that they terminated in the manner alleged in this paragraph.

        17.      Responding to paragraph 17, Officer Haziminas admits only that a letter

titled "Notice of Intent to File Suit" was sent via certified mail to the City Solicitor on or

18194/16/02915824.DOCXv1                       3
about June 3, 2016. Officer Haziminas denies that Plaintiff is entitled to recover damages

from Officer Haziminas or to recover damages based on any act or omission allegedly

committed by Officer Haziminas.

                                          COUNT I

                                       42 U.S.C. § 1983
                     Violation for 4 & 14th Amendments, Excessive Force
                                   th

                                     Plaintiff v. Haziminas

        18.      Paragraph 18 is a quotation from 42 U.S.C. §1983 to which no response is

necessary.

        19.      Paragraph 19 seeks a legal conclusion to which no response is necessary

from Officer Haziminas. To the extent a response is required, Officer Haziminas denies

that his conduct was objectively (or otherwise) unreasonable or that it violated Plaintiff's

Fourth Amendment rights.

        20.      Officer Haziminas denies the allegations in paragraph 20.

        21.      Officer Haziminas is without sufficient information to admit the allegations

in sentence one of paragraph 21 and, therefore, denies them. Officer Haziminas denies

the remaining allegations in this paragraph.

        22.      Responding to paragraph 22, Officer Haziminas states that he did not know

whether Plaintiff possessed a weapon when he first encountered Plaintiff. Officer

Haziminas denies the remaining allegations in this paragraph.

        23.      Officer Haziminas denies the allegations in paragraph 23.

        24.      There is no paragraph number 24 in Plaintiff's Complaint.



18194/16/02915824.DOCXv1                       4
        25.      Officer Haziminas denies that he "throat/choke-slammed" Plaintiff. Officer

Haziminas admits that he did not give a command to Plaintiff to place his hands behind

his back because Plaintiff was in the process of trying to attack Officer Haziminas.

Officer Haziminas denies that he assaulted or attacked Plaintiff, and further states that his

conduct under the circumstances was reasonable and lawful.

        26.      Officer Haziminas denies the allegations in paragraph 26.

                                          COUNT II

                                      42 U.S.C. § 1983
                             Violation for 14th Amendments [sic]
                                    Plaintiff v. Haziminas

        27.      Paragraph 27 states a legal conclusion to which no response is necessary

from Officer Haziminas.

        28.      Paragraph 28 states a legal conclusion to which no response is necessary

from Officer Haziminas.

        29.      Officer Haziminas denies the allegations in paragraph 29.

        30.      Officer Haziminas denies the allegations in paragraph 30.

        31.      Officer Haziminas denies the allegations in paragraph 31.

        32.      Officer Haziminas denies the allegations in paragraph 32.

                                         COUNT III

                                   ARTICLE 24 & 26
               Unreasonable Search & Seizure, Due Process, Equal Protection
                                  Plaintiff v. Haziminas

        33.      Paragraph 33 states a legal conclusion to which no response is necessary.

        34.      Paragraph 34 states a legal conclusion to which no response is necessary.

18194/16/02915824.DOCXv1                       5
        35.      Officer Haziminas denies the allegations in paragraph 35.

        36.      Officer Haziminas denies the allegations against him in paragraph 36. The

remaining portion of this paragraph states a legal conclusion to which no response is

necessary.

        37.      Officer Haziminas denies the allegations in paragraph 37.

        38.      Officer Haziminas is without sufficient information to admit the allegations

in sentence one of paragraph 38 and, therefore, denies them. Officer Haziminas denies

the remaining allegations in this paragraph.

        39.      Officer Haziminas denies the allegations in paragraph 39.

        40.      Officer Haziminas denies the allegations in paragraph 40.

        41.      Responding to paragraph 41, Officer Haziminas denies that he

"throat/choke-slammed" Plaintiff. Officer Haziminas admits that he did not give a

command to Plaintiff to place his hands behind his back because Plaintiff was in the

process of trying to attack Officer Haziminas. Officer Haziminas denies that he assaulted

or attacked Plaintiff, and further states that his conduct under the circumstances was

reasonable and lawful.

        42.      Officer Haziminas denies the allegations in paragraph 42.




18194/16/02915824.DOCXv1                       6
                                         COUNT IV

                                        BATTERY
                                Harmful or Offensive Contact
                                   Plaintiff v. Haziminas

        43.      Responding to paragraph 43, Officer Haziminas admits making contact

with Plaintiff intentionally. Officer Haziminas further states that he had a lawful right to

make this contact with Plaintiff.

        44.      Officer Haziminas denies the allegations in paragraph 44.

        45.      Officer Haziminas denies the allegations in paragraph 45.

        46.      Officer Haziminas denies the allegations in paragraph 46.

        47.      Officer Haziminas denies the allegations in paragraph 47.

                                          COUNT V

                                      FALSE ARREST
                                     Plaintiff v. Haziminas

        48.      Responding to paragraph 48, Officer Haziminas incorporates his responses

to paragraphs 1-47, and denies that he committed a False Arrest.

        49.      Officer Haziminas denies the allegations in paragraph 49.

        50.      Officer Haziminas denies the allegations in paragraph 50.

                                         COUNT VI

                                 FALSE IMPRISONMENT
                                   Plaintiff v. Haziminas

        51.      Officer Haziminas denies the allegations in paragraph 51.

        52.      Officer Haziminas denies the allegations in paragraph 52.

18194/16/02915824.DOCXv1                       7
                                            COUNT VII

                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                        Plaintiff v. Haziminas

        53.      Officer Haziminas denies the allegations in paragraph 53.

        54.      Officer Haziminas denies the allegations in paragraph 54.

        55.      Officer Haziminas denies the allegations in paragraph 55.

        56.      Officer Haziminas denies the allegations in paragraph 56.

        57.      Officer Haziminas admits that he called for a medic and admits that

Plaintiff was transported to a hospital. Officer Haziminas denies the remaining

allegations in paragraph 57.

        58.      Officer Haziminas denies the allegations in paragraph 58.

        59.      Officer Haziminas denies the allegations in paragraph 59.

        60.      Officer Haziminas denies the allegations in paragraph 60.

                                        COUNT VIII

                               MALICIOUS PROSECUTION
                                  Plaintiff v. Haziminas

        61.      Responding to paragraph 61, Officer Haziminas incorporates his responses

to paragraphs 1-60, and denies that he is liable to Plaintiff for malicious prosecution.

        62.      Officer Haziminas admits only that Plaintiff was charged with the criminal

offenses listed in paragraph 62 and that they terminated in Plaintiff's favor.




18194/16/02915824.DOCXv1                       8
        63.      Officer Haziminas denies that none of the counts listed in paragraph 62

were based upon probable cause. Officer Haziminas admits the remaining allegations in

this paragraph.

        64.      Officer Haziminas denies the allegations against him in paragraph 64.

        65.      Officer Haziminas denies the allegations against him in paragraph 65.

        66.      Officer Haziminas denies the allegations against him in paragraph 66.

        Officer Haziminas denies that Plaintiff is entitled to any of the relief sought in the

Wherefore clause of Count VIII

                                         COUNT IX

                                          BATTERY
                               Plaintiff v. Mosaic Lounge, LLC

        67-72. Paragraphs 67-72 are not directed to Officer Haziminas and, therefore, no

response is necessary from Officer Haziminas. To the extent any response from Officer

Haziminas is necessary, Officer Haziminas denies any allegations against him in

paragraphs 67-72.

                                          COUNT X

                                       NEGLIGENCE
                               Plaintiff v. Mosaic Lounge, LLC

        73-76. Paragraphs 73-76 are not directed to Officer Haziminas and, therefore, no

response is necessary from Officer Haziminas. To the extent any response from Officer

Haziminas is necessary, Officer Haziminas denies any allegations against him in

paragraphs 73-76.



18194/16/02915824.DOCXv1                       9
                                           COUNT XI

                                          42 U.S.C. 1983
                                 Plaintiff v. Mosaic Lounge, LLC

        77-81. Paragraphs 77-81 are not directed to Officer Haziminas and, therefore, no

response is necessary from Officer Haziminas. To the extent any response from Officer

Haziminas is necessary, Officer Haziminas denies any allegations against him in

paragraphs 77-81.

        82-84. Paragraphs 82-84 are not directed to Officer Haziminas and, therefore, no

response is necessary from Officer Haziminas. To the extent any response from Officer

Haziminas is necessary, Officer Haziminas denies any allegations against him in

paragraphs 82-84.

        85-87. Paragraphs 85-87 are not directed to Officer Haziminas and, therefore, no

response is necessary from Officer Haziminas. To the extent any response from Officer

Haziminas is necessary, Officer Haziminas denies any allegations against him in

paragraphs 85-87.



                           AFFIRMATIVE AND NEGATIVE DEFENSES

        88.      Officer Haziminas denies all allegations not specifically admitted in this

Answer.

        89.      Plaintiff's claims are barred, in whole or in part, by the doctrines of

governmental and qualified immunity.




18194/16/02915824.DOCXv1                        10
        90.      Officer Haziminas acted with probable cause and reasonable articulable

suspicion.

        91.      Plaintiff's Complaint fails to state a claim upon which relief can be granted.

        92.      Officer Haziminas denies violating Plaintiff's rights.

        93.      Officer Haziminas acted reasonably and in good faith under the

circumstances.

        94.      Officer Haziminas' actions were privileged because he was performing

lawful duties as a member of the Baltimore Police Department and he is therefore entitled

to and claims all common law and statutory immunities.

        95.      Plaintiff's alleged injuries, losses, or damages were caused by Plaintiff's

own illegal conduct or by the conduct of other persons or parties for whom Defendant is

not responsible or liable.

        96.      Officer Haziminas is entitled to qualified immunity.

        WHEREFORE, having fully answered Plaintiff's Complaint, Defendant Officer

Alex Haziminas requests that this Court dismiss the Complaint with prejudice, assess

costs against Plaintiff, and award Officer Haziminas all other relief this Court deems

appropriate.




18194/16/02915824.DOCXv1                        11
Dated: February 12, 2019   Respectfully submitted,

                             /s/
                           Christopher C. Jeffries (Fed. Bar. No. 28587)
                           Emily R. Greene (Fed. Bar. No. 20302)
                           KRAMON & GRAHAM, P.A.
                           One South Street, Suite 2600
                           Baltimore, Maryland 21202
                           Phone: (410) 752-6030
                           Fax: (410) 539-1269
                           cjeffries@kg-law.com
                           egreene@kg-law.com

                           Attorneys for Officer Alex Haziminas




18194/16/02915824.DOCXv1     12
